16-51765-sjs   Doc 39   Filed 03/07/19   Entered 03/07/19 18:32:23   Page 1 of 6
                        03/07/2019




16-51765-sjs   Doc 39   Filed 03/07/19   Entered 03/07/19 18:32:23   Page 2 of 6
                           March 7, 2019




                                                       /S/ Kamari Cook
                                                       Kcook@Rascrane.com




16-51765-sjs   Doc 39   Filed 03/07/19     Entered 03/07/19 18:32:23   Page 3 of 6
16-51765-sjs   Doc 39   Filed 03/07/19   Entered 03/07/19 18:32:23   Page 4 of 6
16-51765-sjs   Doc 39   Filed 03/07/19   Entered 03/07/19 18:32:23   Page 5 of 6
16-51765-sjs   Doc 39   Filed 03/07/19   Entered 03/07/19 18:32:23   Page 6 of 6
